I disagree with my Associates only upon the question of jurisdiction. The essential facts upon that issue are clearly stated by Justice LEVY in the opinion of the majority. Subdivision 3 of article 1589 of the Revised Civil Statutes limits the appellate jurisdiction of this court to cases of which the county court has appellate jurisdiction when the judgment or amount in controversy or the judgment rendered shall exceed $100, exclusive of interest and costs. Since a correct judgment cannot be for more than the amount in controversy, the use of the words "or judgment rendered" appears to be surplusage. It was held by our Supreme Court in G., C.  S. F. Ry. Co. v. Cunnigan, 95 Tex. 439, 67 S.W. 888, that the expression "judgment rendered" might be construed as referring to instances where a judgment was rendered for an amount in excess of that sued for. It was also there held that the language "amount in controversy" means the sum of money or value of the thing originally sued for. The amount originally sued for in the case of Gross v. Rodgers, out of which grew this garnishment proceeding, was $96.28, exclusive of interest and costs. By the time this writ of garnishment was applied for the costs and the accumulated interest exceeded the sum of $100, and the fund garnished equaled the entire amount then due on the judgment. The question here presented is, Which of these "amounts in controversy" furnishes the true test of jurisdiction on this appeal? Evidently the test must be the same as that by which we determine the jurisdiction of the trial court, for the language of both the Constitution and the statute clearly implies that the same standards shall be applied in both instances. In the case of Simmang v. Insurance Co., 102 Tex. 39,112 S.W. 1944, 132 Am.St.Rep. 846, the Supreme Court reviewed upon writ of error a garnishment judgment for only $341. Justice Brown, in rendering that opinion, said:
"Defendant in error filed a motion to dismiss the writ of error because the amount in controversy is within the jurisdiction of the county court and the proceeding might have been had in that court, therefore it is claimed that this court has no jurisdiction of this case. The garnishment proceeding is not an original suit but ancillary to the judgment of the district court which was rendered in favor of Simmang against Geise, being a process for the enforcement of said judgment. Therefore, the garnishment could not have been sued out from any other court than that in which the judgment was rendered. Kelly v. Gibbs, 84 Tex. 148
[19 S.W. 380, 563]; Kreisle v. Campbell 89 Tex. 104 [33 S.W. 852]; Townsend v. Fleming, 64 S.W. 1006."
Since the jurisdiction of the Supreme Court over cases originating in the district court is limited to those over which the latter has exclusive jurisdiction, it follows from the language quoted above that the amount involved in the original controversy was relied upon to sustain the jurisdiction of that court. If that original suit had involved only $600, the Supreme Court could not have taken jurisdiction solely because it was an appeal from the district court. If the amount put in issue in the garnishment controversy, and not that involved in the original suit, supplies the true criterion, we might have the spectacle of the Supreme Court granting writs in cases falling exclusively within the jurisdiction of the county court.
Again, it is well settled that only the court that renders the original judgment can issue the writ of garnishment, and, except where the answer of the garnishee who resides in a different county is contested, that court alone has power to adjudicate the issues which arise in the garnishment proceedings. In section 16 of article 5 of the Constitution the civil jurisdiction of the county court, exclusive of probate matters, is limited to suits involving more than $200 and which do not exceed, $1,000, exclusive of interest and costs. It is easy to imagine a case in which the county court has rendered a judgment for $1,000, exclusive of interest and costs, and where a writ of garnishment has been issued for the purpose of collecting the entire amount. Let us suppose, in such an instance, that the interest and costs of the original suit make the total liability of the defendant amount to $1,250. The creditor may sue out a writ of garnishment and impound a debt or other property in the hands of a third party equal in value to the entire amount due upon the judgment — $1,250. The county court *Page 190 
alone could issue the writ and decide the garnishment controversy, and might render a judgment for the full sum then due, regardless of the amount. If the garnishment proceedings constituted a separable controversy, within the meaning of the Constitution, where the amount in controversy must be looked to in order to ascertain the jurisdiction of the court, we should have frequent instances of a trial court taking cognizance, under statutory authority, of suits where the amount involved exceeded its constitutional limits. The fact that a third party intervenes and claims some portion or all of the fund which the creditor is endeavoring to reach does not affect the jurisdiction of the court to determine the issues involved. Instead of using an illustration where the garnishment proceedings involve more than the jurisdictional limit of the trial court, we may take one where it is less. Still the jurisdiction of the court would be equally unaffected. Article 302 of the Revised Civil Statutes is as follows:
"If the garnishee whose answer is so controverted be a resident of some other county than that in which the proceeding is pending, the plaintiff may file in any court of the county where the garnishee may reside, having jurisdiction of the judgment in the original suit, a duly certified copy of such original judgment and of the proceedings in garnishment, including the plaintiff's application for the writ and the answer of the garnishee and the affidavit controverting the same."
Article 303 provides for the trial in that tribunal of the issues thus presented. Here we have a separation of the two proceedings, the original suit and the garnishment, each pending in different courts; yet the jurisdiction of the court which may take cognizance of the garnishment contest must be determined by its power to take cognizance of the original suit. If in the latter a judgment has been rendered for exactly $200, exclusive of interest and costs, a justice court alone has power to determine the garnishment contest, notwithstanding it may involve $300. If that be true, then the same tests would logically apply when an appeal is prosecuted, for the character of the controversy is not thereby changed so as to call for a different test of jurisdiction.
A garnishment proceeding is not in fact a "suit" or a "civil case" within the meaning of the language used in the Constitution in fixing the jurisdiction of courts. "Civil cases" and "suits" as there used mean original actions or suits instituted by an aggrieved party in some court for the purpose of protecting or enforcing a legal right. A garnishment is exclusively an ancillary proceeding, having for its sole object the execution or enforcement of the judgment rendered in such original suit.
The confusion that seems to have arisen regarding the question of jurisdiction in garnishment proceedings is probably due to an apparent analogy to the statutory trial of the right of property. Writs of execution, attachment, and sequestration, like that of garnishment, are issued for the purpose of enforcing judgments for money. In the former the officer is directed to seize only the property of the party against whom the judgment has been rendered, which is ordinarily found in the possession of the defendant. The presumption being that the writ will be obeyed and levied only on property that is subject to seizure, the remaining duties necessary to collect the judgment are purely ministerial. It is only when the rights of third parties become involved that the judicial functions of the court may be invoked, and this occurs only when the officer having the writ seizes property which is claimed by some stranger to the judgment. Hence the trial of the right of property is not a necessary part of the proceedings of enforcing judgment through writs of execution, attachment or sequestration. In order to dispose of controversies arising from the seizure of property claimed by third parties, the statutory remedy of the trial of the right of property has been provided. This remedy is available only when a wrong has been committed which is sufficient in itself to justify a suit for damages against the parties responsible for the trespass. In such instances the aggrieved party may elect between two remedies, either of which will afford adequate relief. He may submit to the wrongful seizure of the property and thereafter sue for his damages, or he may pursue the statutory remedy of trial of the right of property for recovering its possession. The latter method is as much an original suit to protect or preserve a property right as the other. It is founded upon conditions in which are present; all the elements of an independent cause of action. The affidavit and bold provided for in articles 7769 and 7770 of the Revised Civil Statutes as the beginning of this special proceeding constitute the pleadings through which the complaining party presents his case in court. The amount involved is measured by the value of the property levied on, and the issue to be determined is the right of the claimant to hold the property free from the writ. This presents a situation where the authority of the tribunal which decides the controversy must be determined by reference to appropriate constitutional provisions conferring jurisdiction. In garnishment proceedings the essential conditions are materially different. There the writ is issued as a notice to a third party and as a means of making him, in effect, a party defendant in the enforcement of the judgment rendered. There is no attempt to invade his rights, or to take his property for the benefit of another; the purpose being to ascertain whether or not he owes the defendant anything or has in his hands property belonging to the defendant which is subject to execution. The judgment rendered is a judicial ascertainment that one or more of the relations *Page 191 
above referred to exist or do not exist. If found to exist, the obligation due from the garnishee to the defendant is merely transferred to the plaintiff in the original suit, to be applied on his demand against the defendant. If those relations do not exist the garnishee is discharged. The garnishee sustains no injury and suffers no damage by this proceeding; neither is he required to resort to it in order to protect or preserve any right he may have. The proceeding is not commenced by him, but by the plaintiff in the original suit. It is not based upon any new and distinct cause of action, but is merely a method of enforcing one already established and of reaching property belonging to the defendant not otherwise accessible. What it involves in excess of the original amount for which judgment was rendered in the main suit are exclusively the interest on that amount and the costs of collecting that judgment, and these items are excluded by the statute in determining jurisdiction.
In the list of cases cited in the opinion of the majority I find but one which conflicts with the views here expressed, and that is the case of Hubbard v. Vacher, 26 S.W. 921. After diligent search I have been unable to find where that case has ever been cited with approval on that question. It seems to be wholly irreconcilable with the later cases of Simmang v. Insurance Co., referred to above, and Childress v. Harmon, 176 S.W. 154.
I am of the opinion that this court had not jurisdiction over this appeal, and for that reason that it should have been dismissed.